     Case 3:19-cv-00169-JLS-BGS Document 52-2 Filed 05/26/20 PageID.4923 Page 1 of 4



 1    MARYLIN JENKINS (SBN 89832)
 2    MARYLIN JENKINS ATTORNEY AT LAW PC
      4688 W Tangerine Rd No. 6206
 3
      Marana AZ 85658
 4    mjattypc@gmail.com
 5
      Tel: (415) 450-8083
      Fax: (415) 785-7410
 6
      Attorneys for Defendant
 7    BARLEAN’S ORGANIC OILS, LLC
 8

 9

10
                          UNITED STATES DISTRICT COURT
11
                       SOUTHERN DISTRICT OF CALIFORNIA
12

13
        MICHAEL TESTONE, COLLIN                 Case No. 19CV0169 JLS BGS
14      SHANKS, and LAMARTINE
        PIERRE, on behalf of themselves, all    CLASS ACTION
15      others similarly situated, and the
16
        general public,              DECLARATION OF
              Plaintiffs,            MARYLIN JENKINS IN
17                                   SUPPORT OF DEFENDANT’S
18      vs.                          EX PARTE APPLICATION
19      BARLEAN’S ORGANIC OILS, LLC, TO STAY CASE
20               Defendant.
                                                  [TO BE SUBMITTED]
21
                                                Judge: Hon. Janis L. Sammartino
22
                                                Magistrate: Hon. Bernard G. Skomal
23

24

25
            Marylin Jenkins, being duly sworn, states as follows:
26

27
            1. I am an attorney duly admitted to practice before this Court.
           DECLARATION OF MARYLIN JENKINS IN SUPPORT OF DEFENDANT’S EX PARTE
28                            APPLICATION TO STAY CASE
                                           1
     Case 3:19-cv-00169-JLS-BGS Document 52-2 Filed 05/26/20 PageID.4924 Page 2 of 4



 1          2. I am counsel of record for Petitioner Barlean’s Organic Oils,
 2             LLC(“Barlean’s) in this matter, and am familiar with all of the files and
 3
               documents in this case. The following facts are true of my own knowledge,
 4
               and, if called as a witness herein, I could and would testify competently
 5
               thereto.
 6
            3. Plaintiffs brought this case against Barlean’s, based on claims for
 7
               violations of Cal. Bus. & Prof. Code §§17200 et seq.(unfair competition);
 8
               Cal. Bus.& Prof. Code §§17500 et seq. (false advertising); Cal. Civ. Code
 9
               §§ 1750 et seq.(deceptive practices); N.Y. Gen. Bus. L. § 349 (unfair and
10
               deceptive business practices) ; N.Y. Gen. Bus. L. § 350 (false advertising);
11
               and breach of express & implied warranties. These allegations are made in
12

13
               connection with Barlean’s sales of its coconut oil products in New York

14
               and California.

15          4. 4. On May 18, 2020, Barlean's filed its Motion to Disqualify Plaintiffs as
16             Class Representatives and to Disqualify Plaintiffs' Counsel as Class Counsel
17             [ECF 50] (“the Motion to Disqualify”). The Motion to Disqualify is set for
18             hearing before Judge Sammartino on July 9, 2020, at 1:30 p.m.
19          5. The scheduling order currently in place in this matter [ECF 43]requires that
20             Barlean’s produce witness(es) for 30(b)(6) depositions, on Barlean’s
21             second production of documents, by June 16, 2020. Barlean’s has already
22             produced documents on May 25, 2020, in accordance with the scheduling
23             order.
24
            6. The current discovery cutoff is June 24, 2020 , and the deadline for filing
25
               the motion for class certification is July 24, 2020.
26
            7. I spoke with Paul Joseph, one of the attorneys for the plaintiffs in this
27
           DECLARATION OF MARYLIN JENKINS IN SUPPORT OF DEFENDANT’S EX PARTE
28                            APPLICATION TO STAY CASE
                                           2
     Case 3:19-cv-00169-JLS-BGS Document 52-2 Filed 05/26/20 PageID.4925 Page 3 of 4



 1             matter on May 22, 2020. I requested that we ask the Court to continue the
 2             deadlines for the 30(b)(6) deposition, the discovery cutoff, and the deadline
 3
               for filing the motion for class certification for 30 days. I explained that
 4
               Barlean’s original 30(b)(6) witness, John Puckett, had left the company,
 5
               and that it was likely that new witnesses would have to be identified. I
 6
               explained the difficulty of preparing new 30(b)(6) witnesses for
 7
               depositions on 25,000 new documents, let alone via teleconference. I
 8
               advised him that I was in a high risk group for Covid-19 morbidity because
 9
               of my age, chronic asthma, and history of pneumonia, and did not want to
10
               travel. I advised him that it would be more efficient for both the Court and
11
               the parties if the Motion to Disqualify were decided by the Court before
12

13
               the 30(b)(6) deposition, the discovery cutoff, or the deadline for the filing

14
               of the motion for class certification. Mr. Joseph would not agree to ask the

15             Court to either stay or continue these dates until the Court decides the
16             Motion to Disqualify, or even for 30 days.
17          8. I exchanged emails with Mr. Fitzgerald at 12:30 on May 26, 2020, and
18             told him that I would be filing this ex parte application. He advised
19             me that he would oppose the application.
20          9. I have been involved in the review of Barlean’s second batch of documents
21             for responsiveness and privilege. Over 165,000 documents were identified
22             for this review by Barlean’s outside discovery contractor. Approximately
23             25,000 of those documents were produced to plaintiffs’ counsel on May
24
               25, 2020.
25
            10.While plaintiffs’ counsel have indicated their willingness to take
26
               the30(b)(6) deposition(s) remotely, it is my professional opinion, based on
27
           DECLARATION OF MARYLIN JENKINS IN SUPPORT OF DEFENDANT’S EX PARTE
28                            APPLICATION TO STAY CASE
                                           3
     Case 3:19-cv-00169-JLS-BGS Document 52-2 Filed 05/26/20 PageID.4926 Page 4 of 4



 1             over 40years of litigation practice, that it is virtually impossible for me to
 2             prepare Barlean’s witness(s) to testify on this second tranche of documents
 3
               over the phone or by videoconference, particularly when I have not met
 4
               them previously. As this session of the 30(b)(6) deposition is limited to
 5
               questioning on the documents produced to plaintiffs on May 25, 2020, I
 6
               will have to have some direction from plaintiffs’ counsel about on which
 7
               of the 25,000 documents they wish to question the deponent(s) so that
 8
               responsive representatives can be finally identified and prepared, and I do
 9
               not know when such direction may be forthcoming. At this point, I believe
10
               that 3 Barlean’s witnesses will have to take the place of Mr. Puckett if he
11
               is not available, but again, it depends upon the areas of questioning
12

13
               anticipated by plaintiffs’ counsel.

14
            11. I have attempted to reach Mr. Puckett, through Barlean’s general counsel,

15             to ascertain his willingness to testify, but have received no response as of
16             the filing of this application.
17

18
            I declare under penalty of perjury under the laws of the United States that the
19
      foregoing is true and correct.
20

21
            Executed this 26th day of May, 2020, at Marana, Arizona.
22

23

24

25

26    _                                              ___________________________
                                                        MARYLIN JENKINS
27
           DECLARATION OF MARYLIN JENKINS IN SUPPORT OF DEFENDANT’S EX PARTE
28                            APPLICATION TO STAY CASE
                                           4
